DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of amendment and response to restriction requirement filed 01/25/2021.
Receipt is also acknowledged for preliminary amendment filed 10/04/2019 and IDS filed 06/25/2020.
Claims 1-15 were amended on 10/04/2019.   
New claims 16-20 were added on 10/04/2019.
Claims 7, 9-11 and 14 are amended on 01/25/2021.
Claims 19-20 are canceled on 01/25/2021.
Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 01/25/2021 is acknowledged.
Claims 19-20 are canceled.

Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/052324 filed 04/04/2018 and which claims benefit of Italian application 102017000037319 filed 04/05/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 5 and 17 depend form claim 1.   Claim 1 is directed to ozonized olive oil that has peroxide value of 50-350 mEq comprising at least one liquid vegetable extract selected from Allium spp., … Lavender spp., Melaleuca spp., … and mixtures thereof.   Therefore, the ozonated olive oil contains at least one of the liquid extract of claim 2, the vegetable extract of lavender of claim 4, the extracts of claim 5 and the lavender extract of claim 17.    Therefore, it is unclear if the extracts recited in claims 2, 4, and 5 are in addition to the liquid extract in claim 1.   However, the same extracts are intended to be further contained in the dependent claims.   Lavender essential oil is liquid extract of lavender.
It appears that claims 2, 4 and 5 would be clearer if the claims stated that liquid vegetable extract of Allium spp., … Lavender spp., Melaleuca spp., … and mixtures thereof are present at 0.5-10.0% by weight (claim 2); liquid vegetable extract of Lavender is at 0.5-5% by weight (claim 4); liquid vegetable extract of Lavender spp., Calendula officianalis and/or Melaleucal spp., comprises essential oils at 1.0-2.5% by weight or 1.2-2.5% by weight (claim 5); and for claim 17, the liquid vegetable extract of Lavender comprises essential oils at 0.5-2.5% by weight.  
Explanation and/or correction is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 6-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORSGREN BRUSK et al. (WO 2010128906 A1) in combination with Callegari et al. (EP 2 014 295 A2, cited by applicant in 1449) as evidenced by KO (US 20130237933 A1) that Candida albicans causes vaginitis, and also as evidenced by Musco et al. (US 20160106128 A1) that fragrance is an excipient.
Claim 1 is directed to composition comprising ozonized olive oil having a peroxide value of 50-350 mEq/Kg, and at least one liquid vegetable extract selected from Allium spp., … Lavender spp., Melaleuca spp., … and mixtures thereof.
 FORSGREN BRUSK teaches sanitary article such as a sanitary napkin, panty liner, diaper, pant diaper, adult incontinence guard, hygiene tissue, and the article comprises oxidized lipids (see the whole document with emphasis on the title; abstract; page 4, lines 13-31); olive oil and sunflower oils are two of the lipids oxidized with ozone and ozonated olive oil has a peroxide value of 263.8 mEq/kg (page 18, lines 13-16; Table 4).   The sanitary article provides enhanced effect against Candida albicans and other unwanted microorganisms (page 1, lines 3-6; page 4, lines 18-26).   One or more components are added to the hygiene tissue together with the oxidized lipid and cleaning agents, skin care agents and fragrances are examples of components added to the hygiene tissue with the oxidized lipid (page 16, lines 23-27).    A peroxide value of 263.8 mEq/kg is a species of the claimed range of 50-350 mEq/Kg in claims 1 and 6 and 15
The FORSGREN BRUSK sanitary article does not contain liquid vegetable extract from from Allium spp., … Lavender spp., Melaleuca spp., … or mixtures thereof as required by claim 1.
However, Callegari teaches that topical composition comprising: a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid is known for treating vaginosis, vaginitis and vulvo-vaginitis (see the whole document with emphasis on the abstract; paragraphs [0001]-[0004] and [0011]-[0013], Examples 1-3,  and claim 8). 
Vaginitis is caused by Candida albicans according to paragraph [0089] of KO.   Thus the composition impregnated on the hygiene article of FORSGREN BRUSK and the composition of Callegary are known to have the same function.   Therefore, at the effective date of the invention, the artisan would be motivated to combine the functionally equivalent compositions, the oxidized lipid of FORSGREN BRUSK such as ozonated olive oil having peroxide value 263.8 mEq/kg and the composition of Callegari in order to create a third composition that would be included in the sanitary article with the expectation of effectively treating vaginosis, vaginitis and vulvo-vaginitis.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

Therefore, FORSGREN BRUSK in combination with Callegari renders claim 1
For claims 2 and 3, the Melaleuca essential oil and Curcuma longa or curcumin extract meet the requirement of the claims. 
For claim 6, peroxide value of 263.8 mEq/kg for the ozonized olive oil in FORSGREN BRUSK is a species of the claimed range of 150-350 mEq/Kg as required by claim 6. 
For claims 7-11, the recitation of use in these claims is the intended use of the composition of claim 1.   In the instant case, the body of claim 1 fully and intrinsically sets forth all the limitations of the composition while depended claims 7-11 describe the intended uses of the claimed composition.   The composition comprising ozonized olive oil having peroxide value of 263.8 mEq/Kg and extracts of Curcuma longa or curcumin extract and Melaleuca essential oil would also be capable of the intended uses.
For claim 12, the recitation of pharmacologically acceptable excipient is generic and the instant specification has not provided examples of pharmacologically acceptable excipient.  Musco teaches that fragrance is an excipient (paragraph [0036]).    Therefore, the fragrance of the combined composition of FORSGREN BRUSK and Callegari meets the requirement of claim 12. 
For claim 13, the instant specification defines medical device as a composition (page 10, line 9).   Thus the combined composition of FORSGREN BRUSK and Callegari that is on the sanitary article meets the requirement of the claim. 
For claim 14, the composition in the sanitary article of FORSGREN BRUSK is a solution (page 19, line 14; page 21, line 6 of Experiment 2; page 24, line 32).   The artisan at the time the invention was made, could also prepare the composition as cream or ointment or gel because Callegari teaches the composition in the form of cream, ointment or gel composition for 
For claim 15, claims 1 and 15 are the same except that claim 15 is a pharmaceutical composition.   The recitation that the pharmaceutical composition is for use in the topical treatment of bacterial and/or fungal vaginosis and/or vulvovaginitis is the intended use.   While  the recitation that the pharmaceutical composition is for use in the topical treatment of bacterial and/or fungal vaginosis and/or vulvovaginitis is the intended use, FORSGREN BRUSK teaches that its composition provides enhanced effect against Candida albicans and Callegari teaches the use of its composition for treating vaginosis, vaginitis and vulvo-vaginitis as described above. Thus the composition derived from combining the functionally equivalent compositions, the oxidized lipid of FORSGREN BRUSK such as ozonated olive oil having peroxide value 263.8 mEq/kg and the composition of Callegari in order to create a third composition that would be included in the sanitary article with the expectation of effectively treating vaginitis renders claim 15 prima facie obvious.
For claim 18, the composition comprising ozonized olive oil is a topical composition and is intended for treating vaginosis, vaginitis and vulvo-vaginitis, thereby rendering the claim prima facie obvious.  
Therefore, FORSGREN BRUSK in combination with Callegari as evidenced by KO and  Musco renders claims 1-3, 6-15 and 18 prima facie obvious.

Claims 1, 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORSGREN BRUSK et al. (WO 2010128906 A1) in combination with D’AURIA et al. Candida albicans yeast and mycelial form” in Medical Mycology August 2005, 43, 391-396).
FORSGREN BRUSK teaches sanitary article such as a sanitary napkin, panty liner, diaper, pant diaper, adult incontinence guard, hygiene tissue, and the article comprises oxidized lipids (see the whole document with emphasis on the title; abstract; page 4, lines 13-31); olive oil and sunflower oils are two of the lipids oxidized with ozone and ozonated olive oil has a peroxide value of 263.8 mEq/kg (page 18, lines 13-16; Table 4).   The sanitary article provides enhanced effect against Candida albicans (C. albicans) and other unwanted microorganisms (page 1, lines 3-6; page 4, lines 18-26).   One or more components are added to the hygiene tissue together with the oxidized lipid and cleaning agents, skin care agents and fragrances are examples of components added to the hygiene tissue with the oxidized lipid (page 16, lines 23-27).    A peroxide value of 263.8 mEq/kg is a species of the claimed range of 50-350 mEq/Kg in claim 1.
The FORSGREN BRUSK sanitary article does not contain liquid vegetable extract from from Allium spp., … Lavender spp., Melaleuca spp., … or mixtures thereof as required by claim 1.
D’AURIA discloses that 2% Lavender oil is an effective kill for 100% C. albicans (see the whole document with emphasis on the abstract and the paragraph bridging left and right columns of page 394).   Lavender oil meets the limitation of liquid vegetable extract from Lavender of the claim 1.
Thus the composition impregnated on the hygiene article of FORSGREN BRUSK and the composition of D’AURIA are known to have the same function of enhanced effect on C. albicans.   Therefore, at the effective date of the invention, the artisan would be motivated to C. albicans.  
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

 For claims 4, 16 and 17, the lavender oil at 2% meets the limitation of the liquid vegetable extract of lavender.   2% is a species of the claimed range of 1.0-3.0% (claim 4) and 0.5-2.5% (claim 17). 
Therefore, FORSGREN BRUSK in combination with D’AURIA renders claims 1, 4, 16 and 17 prima facie obvious.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORSGREN BRUSK et al. (WO 2010128906 A1) in combination with Callegari et al. (EP 2 014 295 A2, cited by applicant in 1449) as evidenced by KO (US 20130237933 A1) that Candida albicans causes vaginitis as applied to claim 1 above, in view of D’AURIA et al. (“Antifungal activity of Lavandula angustifolia essential oil against Candida albicans yeast and mycelial form” in Medical Mycology August 2005, 43, 391-396).
The combined teaching of FORSGREN BRUSK and Callegari has been described above to rendering claim 1 prima facie obvious by disclosing composition that comprises ozonated olive oil having peroxide value 263.8 mEq/kg and a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential Curcuma longa or curcumin extract; and f) lactic or propionic acid.   The comprising language of the claim is open.   
The combined composition obtained from FORSGREN BRUSK and Callegari differs from claim 5 by not having Lavender essential oil.
However, D’AURIA discloses that 2% Lavender oil is an effective kill for 100% C. albicans (see the whole document with emphasis on the abstract and the paragraph bridging left and right columns of page 394).   2% Lavender essential oil is a species of the claimed range of 1.2-2.5%
Therefore, at the effective date of the invention, the artisan guided by the teachings of D’AURIA would be motivated to add Lavender essential oil to the composition containing ozonated olive oil having peroxide value 263.8 mEq/kg and Melaleuca essential oil, Curcuma longa or curcumin extract because D’AURIA teaches that Lavender oil at 2% is effective in killing 100% C. albicans.   The expectation of adding the lavender oil to the composition derived from FORSGREN BRUSK and Callegari is that the resultant composition after the addition of the Lavender oil would be effective against C. albicans.   
Thus, FORSGREN BRUSK and Callegari in view of D’AURIA renders claim 5 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613